Case 1:17-cv-01200-STA-egb Document 14 Filed 02/11/19 Page 1 of 2                            PageID 26



                  IN THE UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TENNESSEE
                             EASTERN DIVISION
_____________________________________________________________________________

JEFFREY YOUNG, JR.,                                 )
                                                    )
        Petitioner,                                 )
                                                    )
vs.                                                 )            No. 1:17-cv-1200-STA-egb
                                                    )
UNITED STATES OF AMERICA,                           )
                                                    )
        Respondent.                                 )


                                                ORDER


        Before the Court is Jeffrey Young, Jr.’s Petition for Return of Property filed pursuant to

Federal Rule of Criminal Procedure 41(g) on October 30, 2017. Young seeks the return of three

computers seized from him during the Drug Enforcement Agency’s execution of a search warrant.

On December 12, 2017, the United States of America filed a response in opposition to Young’s

Petition, arguing that the seized computers are part of an ongoing criminal investigation. On

December 20, 2017, Young filed an affidavit (ECF No. 10) from a computer forensics expert who

opined that the government could make a copy of all information found on a computer and then

return the devices to the rightful owner. On December 19, 2018, the Court ordered the United

States to file a status report on the current status of its investigation and, if incomplete, its expected

duration. On January 11, 2019, the government filed a report, indicating that it would complete

its investigation and return Young’s property to him by January 31, 2019.

        Based on the government’s report, the parties are ordered to update the Court on the return

of Young’s property. Assuming the United States has now returned the property, the parties should

show cause as to why further intervention of the Court is necessary to protect Young’s interests in
Case 1:17-cv-01200-STA-egb Document 14 Filed 02/11/19 Page 2 of 2                     PageID 27



the property or otherwise why the Court should not close this case. The parties’ status report and

response is due on or before February 25, 2019.

       IT IS SO ORDERED.

                                             s/ S. Thomas Anderson
                                             S. THOMAS ANDERSON
                                             CHIEF UNITED STATES DISTRICT JUDGE

                                             Date: February 11, 2019




                                                  2
